AFFIRM; and Opinion Filed October 20, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00593-CV


                          IN THE INTEREST OF M.R., A CHILD


                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-14-0065

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                                   Opinion by Justice Brown
       Mother appeals from the trial court’s order terminating her parental rights to her

daughter, M.R. Mother’s court-appointed attorney has filed a motion to withdraw along with an

Anders brief asserting the appeal is without merit and there are no arguable grounds for reversal.

See Anders v. California, 386 U.S. 738 (1967).

       The procedures set forth in Anders are applicable to an appeal from a trial court’s order

terminating parental rights. In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet.

denied). Mother’s court-appointed counsel has filed a brief in accordance with such procedures.

Counsel’s brief presents a professional evaluation of the record demonstrating why there are no

arguable grounds for reversal. See Anders, 386 U.S. at 744; see In re D.D., 279 S.W.3d at 850.

Counsel certified that he notified Mother that he filed an Anders brief and informed her of her

right to review the record and to file a brief or other response. See In re D.D., 279 S.W.3d at
850. This Court also notified Mother that her attorney filed a brief in which he concluded her

appeal was without merit. We forwarded Mother a copy of that brief and notified her of her right

to review the appellate record and to file a pro se response. Mother did not request the record or

file a response.

       We have independently reviewed the entire record and counsel’s brief. We agree this

appeal is frivolous and without merit. We find nothing in the record that could arguably support

the appeal. Accordingly, we affirm the trial court’s order terminating Mother’s parental rights to

M.R. and grant counsel’s motion to withdraw.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE

150593F.P05




                                               –2–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

IN RE M.R., a CHILD                                  On Appeal from the 59th Judicial District
                                                     Court, Grayson County, Texas
No. 05-15-00593-CV                                   Trial Court Cause No. FA-14-0065.
                                                     Opinion delivered by Justice Brown. Chief
                                                     Justice Wright and Justice Stoddart
                                                     participating.


     In accordance with this Court’s opinion of this date, the trial court’s order is
AFFIRMED.



Judgment entered this 20th day of October, 2015.




                                               –3–